Citation Nr: 0738476	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-36 754	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.  He served in the Republic of Vietnam from August 20, 
1970 to August 19, 1971.  The veteran was awarded the Combat 
Infantryman's Badge (CIB) and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO denied service connection 
for PTSD.  The veteran timely appealed the August 2003 rating 
action to the Board. 


FINDINGS OF FACT

1.  In a June 1984 decision, the Board denied service 
connection for an acquired psychiatric disorder, including 
PTSD.

2.  The evidence received since the June 1984 Board decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and that is of sufficient 
probative value to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam War.

4.  The veteran was awarded the CIB and Bronze Star Medals 
and is a veteran of combat.

5.  The medical evidence reflects that the veteran has been 
diagnosed with PTSD due to combat-related stressors of active 
military service.



CONCLUSIONS OF LAW

1.  A June 1984 decision, wherein the Board denied service 
connection for an acquired psychiatric disorder, including 
PTSD, is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  New and material evidence has been received, the criteria 
for reopening the claim for service connection for PTSD are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  The veteran has PTSD that is the result of disease or 
injury incurred during active military service, and the 
criteria for a grant of service connection are met. 
38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, and 5107 
(West 2002);
38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

II.  Pertinent laws and regulations

Service Connection-in general

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

PTSD criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 
10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  38 C.F.R. § 3.304(f).

Reopening laws and regulations

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA will reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium). In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination. 
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In a June 1984 decision, the Board denied service connection 
for an acquired psychiatric disorder, including PTSD.  The 
June 1984 decision was final when issued.  38 C.F.R. §§ 
20.201, 20.302(a), 20.1103 (2007).  

By a March 1985 rating action, the RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for a nervous 
condition.  The RO noted that the "BVA decision is 
finalized."  In a March 1985 letter to the veteran, the RO, 
without identifying any specific disabilities, notified the 
veteran that because he had not submitted new and material 
evidence, there was "no change in our previous decision."  
Because the veteran did not receive written notification that 
his claim for service connection for an acquired psychiatric 
condition, including PTSD, was specifically denied, that 
determination did not become final.  See Best v. Brown, 10 
Vet. App. 322, 325 (1997); 38 C.F.R. § 3.104(a).  Thus, the 
March 1985 rating action is not final with respect to the 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.)  

In denying the veteran's claim for an acquired psychiatric 
disorder, including PTSD, in June 1984, the Board concluded 
that the medical evidence of record did not support a 
confirmed diagnosis of PTSD.  

Evidence added to the record since the Board's June 1984 
decision includes, but is not limited to, an August 1984 
treatment report, prepared by the veteran's then treating 
psychiatrist, R.F., M.D.  In that report, Dr. R.F. 
emphatically stated that if PTSD had existed as a diagnosis 
within the nomenclature of Diagnostic and Statistical Manual 
of Mental Disorders III (DSM-III) when he initially evaluated 
the veteran in August 1978, that the appellant would have 
been classified as having delayed and chronic PTSD due to his 
combat experiences as an "infantrist?" in Vietnam.  

Thus, as the newly submitted August 1984 treatment report, 
prepared by R. F., M.D., relates to an unestablished fact, 
namely a confirmed diagnosis of PTSD, it is material.

New and material evidence having been received; the veteran's 
claim of entitlement to service connection for PTSD is 
reopened and will be considered on the merits.

After having carefully considered the appellant's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the preponderance of the evidence 
supports an award of service connection for PTSD.  

The veteran was awarded the CIB, Bronze Star and Air Medals 
as a result of his combat service against hostile forces in 
the Republic of Vietnam.  Thus, the occurrence of combat 
stressors is conceded without the need for supporting 
evidence.   

The crux of the veteran's claim turns on whether he currently 
has a confirmed diagnosis of PTSD.  

Evidence against the veteran's claim is a July 2003 VA 
examiner's opinion that the veteran did not have PTSD due to 
combat experiences in service.  In rendering the foregoing 
opinion, the VA examiner stated that he had reviewed previous 
medical evaluations of the appellant and that none of them 
contained a diagnosis of PTSD. The VA examiner provided a 
rationale for his finding that the veteran did not have PTSD, 
and also indicated that there was no evidence of any other 
significant psychiatric symptoms.  At the close of the 
examination, the VA examiner entered diagnoses of rule out 
history of schizophrenia and depression, continuous alcohol 
abuse and possible schizoidal/schizotypal personality traits.  

Evidence in support of the veteran's claim is an August 1984 
report, prepared by the appellant's then treating 
psychiatrist, R. F., M. D.  In that report, Dr. R. F. 
emphatically stated that if PTSD had existed as a diagnosis 
within the nomenclature of Diagnostic and Statistical Manual 
of Mental Disorders III (DSM-III) when he initially evaluated 
the veteran in August 1978, that the appellant would have 
been classified as having delayed and chronic PTSD due to his 
combat experiences as an "infantrist?" in Vietnam. 

Also in support of the veteran's claim, is an August 2004 
statement, prepared by J. P., the veteran's brother and a 
retired mental health social worker, who specialized in PTSD 
and observed the appellant's mental status prior and 
subsequent to his tour in Vietnam.  J. P. concluded that the 
veteran had developed PTSD as a result of his combat service 
in Vietnam (see, letter, prepared and dated in August 2004 by 
J. P.).  The Board finds that the experience and training 
that the veteran's brother, J. P. garnered while employed as 
a licensed mental health social worker, in conjunction with 
his longitudinal observation of the appellant prior and 
subsequent to his combat Vietnam service, render him 
competent to provide the foregoing opinion.  

The Board finds that the July 2003 VA examination report to 
be of little probative value because-despite the VA 
examiner's statement that a review of the claims file was 
devoid of the veteran ever having been diagnosed with PTSD-is 
clearly-as noted in the preceding paragraph-unsupported by 
the evidence of record.  For the foregoing reasons, the Board 
finds Dr. R. F.'s August 1984 medical report, along with the 
personal and more contemporaneous findings of J. P., the 
veteran's brother and a retired mental health social worker, 
to be more of more probative value than the July 2003 VA 
examiner's opinion.  As such, the Board finds that the 
preponderance of the evidence supports an award of service 
connection for PTSD.


ORDER

New and material having been submitted, the claim for service 
connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


